Title: To Alexander Hamilton from William Short, 2 November 1792
From: Short, William
To: Hamilton, Alexander



The Hague Nov. 2. 1792
sir

I had the honor of recieving yesterday your letter of the 28th. of August. Being desirous from its nature to answer it in the speediest manner possible, I do it immediately (without waiting for the account, for which I wrote yesterday to the commissioners, in the instant of recieving your letter) this day’s English post being the last which will be in time for the New-york packet of Wednesday next.
You inform me that the accounting officers of the treasury here represented to you that a regular account from me of the monies which I have recieved & those which have been paid by my order, will be requisite in the adjustment of the accounts of the commissioners. You observe that no account of the monies which I have recieved has been rendered lower down than the 24th of Sep. 1789.
The only monies I have recieved were my salary & the contingencies of stationery postage &c. paid me, as to the other foreign agents, by order of the Secretary of State, who directed me, as I suppose he did them, also to transmit to his department a regular acct. of these monies, terminating annually on the 1st. of July. His first letter to me on the subject, informed me that the salary of Chargé des affaires was raised to take place from July 1. 1790. & directed me to state my acct down to that day, which was accordingly done & transmitted. After the 1st. of July 1791. my account was stated in like manner & sent from Paris in the beginning of October following. On my return to Paris in Jany last I recieved a letter from the Sec. of State informing me that my letter inclosing that acct & to which I had referred in subsequent letters, had not been recieved & desiring me to send it again & in future to do it by duplicates immediately after the 1st. of July. Accordingly I immediately transcribed the acct & transmitted it by two separate conveyances in Jany last. In like manner I stated my acct. up to the 1st. of July last & transmitted it by three separate conveyances to the department of State in the months of July & August. This account contained the sums paid for the two golden medals ordered by the same department for Mess. de la Luzerne & de Moustier—although no part of the money passed through my hands—the several artists having been paid by M. Grand & he re-imbursed by my bill on the bankers at Amsterdam. The medal with its chain for De Moustier was delivered to himself—that for de la Luzerne, to M. de Montmorin as appears by their respective letters written to me. The dye was left with the engraver to be taken care of with the others belonging to the U.S. & placed at the disposition of M. Morris.
Before I quit this head, I should repeat perhaps what I formerly mentioned to you—that M. Jefferson on his departure from Paris left with me bills of exchange to the amount of I think 66,000 ₶. This was destined to a particular object with which you are acquainted. He expected it would be immediately applied & therefore wished me to be the instrument instead of deposing it in a banker’s hands, to avoid the commission. When the term of these bills arrived, finding less probability of their being immediately applied & not chusing to keep by me such a sum at my risk in an house which was robbed regularly two or three times a year, I gave the bills to M. Grand to recieve their amount & hold it appropriated to the object in question. It remains still in his hands having never been called for. I wrote more than once respecting it on finding the depreciation commencing—but never recieved an answer. It remains now to be considered whether you would chuse to recieve it in its present depreciated state—or wait for the change of circulating medium in France.
These are all the monies within my present recollection which have ever been at my disposition except those which you have from time to time directed me to have paid and of the loans made by me. These I come now to speak of & which I have ever considered as under totally different circumstances. I have made a point of never allowing one single farthing of it to pass through my hands & of course had no account to keep respecting it. I knew the commissioners were in direct correspondence with the department of the treasury & they told me they transmitted their accounts regularly. I therefore did not see that there would be any occasion for my intervention. It appeared to me from the nature of the business & from the part I took in it that there would be no chasm in its final & complete adjustment, by my being left out of the question—nor indeed do I see how I could have entered into the account, as no part of the money passed through my hands, without rendering it less simple than at present.
The loans as made, which have been regularly announced to you, shew the cash which the U.S. have in the hands of the commissioners—the payments they make, & which they state in their accts of course, if properly vouched, complete the acct. it seems to me, & shew whether there is error. The payments made by my directions which I have transmitted to the commissioners as recieved from you, are the bills which you have directed to be drawn on them—the interest accruing on the loans at Amsterdam—& the debt to France. The two first carry their own proofs in themselves & nothing that I could do could add to them—the proofs of the third consist in the reciepts or bills which they recieve from the French treasury & which they hold, & transmit to you, as I imagine, doubles.
The commissioners of the treasury formerly gave me a copy of the sums they have recieved from the commissioners & which is as conformable to one the commissioners gave me last winter at Amsterdam. No payment has been since made by them except the 1625m florins agreed for by M. Morris as already often mentioned to you. This conformity of the accts. gave me all the presumption I had occasion for, of its justness—but as the commissioners had other payments to make also on public acct. which were not within my control, such as the monies paid to other foreign agents & the bills from America whose amount were unknown to me, I could no[t] ascertain the accuracy of the total of their transactions—which could be done only at the original source to which all the branches of the acct. were carried, the Treasury.
This has been the light in which I have ever recieved the subject & which prevented me from considering myself as involved in the comptability of the business. Your letter of yesterday however makes me fear you have viewed it differently—as you say my account will be considered as an essential guide in the settlement which is contemplated. Should the acct. for which I have written to Amsterdam be not adequate to this purpose (& I own I do not see how it can be more complete than that which I imagine the commissioners send regularly) I must beg you Sir to inform me in what it shall be defective, & to give me your orders fully on the business, having it above everything at heart to give you the most perfect satisfaction in every business you confide to me & particularly one of this kind. I have so full a reliance on its having been properly transacted by the commissioners & of their having taken all the proper vouchers, that I have no objection to be placed in the account, although I did not consider myself as any thing more, as to the payments, than the chanel of your orders for the purpose.
If it has been your expectation & is still your desire that I should enter into this kind of comptability I beg you to be so good as to say in what way you desire it & what kind of an account you wish me to transmit you. I hope it will not be your wish that I do actually recieve the money from the commissioners & pay it to its several destinations. I think I mentioned to you from the beginning, when you ordered the first payment to France, how inadequate I was to that kind of manutention, & how sollicitous I was to be excused from it.
I have already transmitted to you the acct. of the Antwerp payments as sent to me by M. de Wolfe. The duplicate of the reciepts he took from the French agent were forwarded to me at Paris. I left them with M Morris, that he might compare them with the acct to be recieved from the commissaries. The part remitted by bills of exchange like that paid in the same way from Amsterdam, is justified in like manner, by the conformity of the commissaries acct. For greater certainty I shall send this letter by duplicate & it shall be followed immediately by the acct. expected from Amsterdam—repeating my prayer, that if it should leave you unsatisfied with respect to my part however inconsiderable or if your satisfaction should not be complete in every respect, that you would be so good as to mention it, & enable me to procure the eclaircissement, which may be necessary. I have the honor to be most respectfully, Sir, your most obedt & most humble servt.

W Short
The Honble Alexander Hamilton Secretary of the Treasury

